By the Court.
The testimony adduced at the hearing, is not embodied in the record; but the statements contained in the answer of the plaintiff in error, and the manner in which, these statements are made, do not tend to induce a very strong impression of his innocence of the charge against him.. But we are compelled to say that, in our opinion, the charge made did not bring him within any of the clauses of the first section of the act of February 24, 1884, “ declaratory of the law concerning contempts of court.” (1 Curwen’s Stat. 122.).-But the ease was clearly within the second section of that act, and he ought to have been proceeded against by indictment, and punished under that section.

Judgment reversed.